                            UNITED STATES BANKRUPTCY COURT
                              EASTERN DISTRICT OF MICHIGAN
                              NORTHERN DIVISION – BAY CITY

IN RE:
                                                                Case Nos.     16-21394-dob
         CYNTHIA SUE GABARA, et al.,                                          16-21395-dob
                                                                              16-21392-dob
                 Debtors.                                                     16-21391-dob
                                                                Chapter 7 Proceedings
______________________________________/                         Hon. Daniel S. Opperman
LIBERTY MUTUAL INSURANCE COMPANY,
a Massachusetts Corporation,

         Plaintiff,

v.                                                              Adversary Proceeding
                                                                Case No. 20-2053-dob
MERTON S. GABARA, et al.,
      Defendants.
______________________________________/

                OPINION REGARDING CORRECTED MOTION TO DISMISS
             FILED BY DEFENDANTS JENNA OLIVER AND CRYSTAL PARRIS

                                              Introduction

         Defendants Jenna Oliver and Crystal Parris request dismissal of the Complaint against

them because Plaintiff Liberty Mutual Insurance Company (“Liberty Mutual”) fails to state a claim

upon which relief can be granted. Liberty Mutual disagrees. The Court heard oral arguments on

July 22, 2021 and took this matter under advisement. For the reasons stated in this Opinion, the

Court grants in part and denies in part the request to dismiss Plaintiff’s Complaint.

                                              Jurisdiction

         The parties do not agree that this is a core proceeding, so the Court finds it has jurisdiction

for the reasons stated in its May 12, 2021 Opinion Regarding Defendants’ Motion to Dismiss.

                                                 Facts

A.       Introduction

         The United States District Court for the Eastern District of Michigan previously concisely

summarized the salient introductory facts as follows:
                                                 1

 20-02053-dob           Doc 84   Filed 09/16/21      Entered 09/16/21 14:59:07         Page 1 of 14
                Plaintiff Liberty Mutual Insurance Company alleges that Defendants
        engaged in fraud in connection with the settlement of adversary proceedings in
        bankruptcy. In 2016, Plaintiff filed suit against DeVere Construction, Cynthia Sue
        Gabara, Cheryl Lumsden, Richard Lee Crittenden, and Michael Crittenden, seeking
        to recover on construction bonds and an indemnity agreement. Subsequently, the
        individual indemnitors (“Debtors”) filed Chapter 7 bankruptcy petitions. The
        Debtors did not list Tower Developers, LLC (“Tower”), as an asset. Liberty
        initiated adversary proceedings against each of the Debtors. After participating in
        mediation, Liberty, the Debtors, and the Debtors’ spouses (Defendants Merton
        Gabara, Gary Lumsden, Tamyra Crittenden, and non-party Susan Crittenden,
        collectively referred to as the Non-Debtor Spouses) negotiated a global settlement
        agreement.1 See ECF No. 1-2.

                As part of the settlement, Liberty sought the liquidation of Tower, but the
        Non-Debtor Spouses objected, representing that Tower was owned solely by them
        and not the Debtors. In support, the Non-Debtor Spouses provided assignments
        indicating that each Debtor transferred his or her membership interest in Tower to
        his or her spouse in 2005. See ECF No. 1-1. These assignments were witnessed by
        Jenna Oliver and Crystal Parris, who are the daughters of the Lumsdens and
        Gabaras, respectively.

               Relying on the assignments and believing that any potential fraudulent
        conveyance claim was time barred, Liberty did not pursue liquidation of Tower.
        ECF No. 1 at ¶¶ 37-39. The parties executed the Settlement Agreement on March
        2, 2018, and the adversary proceedings were dismissed on April 19, 2018. The
        dismissal orders provided that the adversary proceedings may be reopened for the
        purpose of enforcing the Settlement Agreement.

               In November 2019, one of the Non-Debtor Spouses, Susan Crittenden,
        contacted Liberty’s counsel. Susan Crittenden claimed that the Debtors
        fraudulently transferred their interests in Tower to the Non-Debtor Spouses in 2016
        and backdated the assignments to 2005. She signed an affidavit stating that the
        purpose of the transfers was to avoid any lien or liquidation of Tower by Liberty.
        ECF No. 1 at ¶ 41. As corroboration, Susan Crittenden stated that Oliver and Parris
        witnessed the assignments by signing their married names, although they were not
        yet married at the time the assignments were purportedly executed in 2005.

               Liberty filed this action against Non-Debtor Spouses Merton Gabara, Gary
        Lumsden, and Tamyra Crittenden, as well as Oliver and Parris. Liberty alleges
        claims for fraudulent inducement and conspiracy to commit fraud.




          1 Merton Gabara, Gary Lumsden, and Tamyra Crittenden are sued in their capacities as trustees for their
trusts. They signed the Settlement Agreement as individuals and as trustees for their trusts. ECF No. 1-2.
                                                       2

 20-02053-dob          Doc 84      Filed 09/16/21        Entered 09/16/21 14:59:07            Page 2 of 14
B.     Specific Allegation Directed to Ms. Oliver and Ms. Parris

       Since the instant Motion to Dismiss is based on Fed. R. Civ. P. 12(b)(6) and Fed. R. Bankr.

P. 7012(b), the Court recites pertinent allegations in Plaintiff’s Complaint. As to Defendants

Oliver and Parris, these allegations are:

             5.     Jenna Oliver is a Michigan citizen and resident located at 13751
       Park Road, Lachine, MI 49753. Jenna Oliver is the daughter of Gary and Cheryl
       Lumsden.

              6.    Crystal Parris is a Michigan citizen and resident located at 13816
       Trapp Road, Alpena, MI 49707. Crystal Parris is the daughter of Merton and
       Cynthia Gabara.

       ...

            31.     There are two witnesses that executed each Assignment of
       Membership Interest – Jenna Oliver and Crystal Parris.

       ...

               48.    In response, Susan Crittenden informed Liberty that the witnesses –
       Jenna Oliver and Crystal Parris – that executed the Assignments of Membership
       Interests were the daughters of Cheryl Lumsden and Cynthia S. Gabara,
       respectively, and that they executed the Assignments using their married names,
       however, Susan Crittenden believed that they were not yet married at the time the
       Assignments were purportedly executed – on February 10, 2005.

              49.    Liberty obtained copies of the Marriage Licenses for Jenna Oliver
       and Crystal Parris, and confirmed that Mrs. Crittenden was correct – Jenna Oliver
       and Crystal Parris were not married until after they purportedly executed the
       Assignment of Membership Interest on February 10, 2005, yet they both executed
       the Assignments using their married names.

               50.    Jenna Oliver, formally Jenna Lumsden, was married on June 26,
       2008. A true and accurate copy of Jenna Oliver’s Marriage License is attached
       hereto as Exhibit 5.

             51.    Jenna Oliver married approximately three and a half years after the
       Assignments were purportedly executed on February 10, 2005.

               52.    Crystal Parris, formally Crystal Gabara, was married on June 27,
       2005. A true and accurate copy of Crystal Parris’ Marriage License is attached
       hereto as Exhibit 6.

             53.    Crystal Parris married approximately five months after the
       Assignments were purportedly executed on February 10, 2005.

                                                 3

 20-02053-dob       Doc 84      Filed 09/16/21   Entered 09/16/21 14:59:07       Page 3 of 14
            54.    On May 22, 2020, Liberty informed the Debtors and Non-Debtor
    Spouse Defendants that it has come to Liberty’s attention that Jenna Oliver and
    Crystal Parris executed the Assignments using their married names even though
    neither had yet married and that this discrepancy, at the bare minimum, calls into
    question the validity of the Assignments.

           55.    Neither the Debtors nor Defendants have addressed why Jenna
    Oliver and Crystal Parris’s signatures contain their married names.

    ...

                            FRAUDULENT INDUCEMENT
    ...

           58.     The Daughter Defendants made representations with respect to the
    ownership of Tower that were false. Namely, the Daughter Defendants, by
    executing the Assignments of Membership Interest as witnesses, falsely
    represented that the Non-Debtor Spouse Defendants owned Tower, have owned
    Tower since February 10, 2005, and that the transfer of ownership occurred on
    February 10, 2005.

                            CONSPIRACY TO COMMIT FRAUD
    ...

          66.     The Defendants, through a concerted action, acted together to
    accomplish an unlawful purpose through unlawful means.

           67.    The Defendants had an understanding or an agreement that they
    were going to act together for the common purpose of fraudulently postdating the
    Assignments of Membership Interest to defraud and misrepresent to Liberty that
    Tower was owned by the Non-Debtor Spouses, had been owned by the Non-Debtor
    Spouse Defendants since February 10, 2005, and that the transfer of ownership
    from the Debtors to the Non-Debtor Spouse Defendants occurred on February 10,
    2005.

           68.    The Defendants’ false representations were material to Liberty’s
    understanding, assumption and belief that Tower was wholly owned by the Non-
    Debtor Spouse Defendants. The Defendants’ false representations were material
    also because it influenced and convinced Liberty to remove the liquidation of
    Tower from the Settlement Agreement.

          69.     The Defendants were aware that their representations concerning the
    ownership of Tower were false.

            70.     The Defendants were aware that their representations were made
    with the intent and for the purpose of inducing Liberty into forgoing any recovery
    or claim against Tower and excluding the liquidation of Tower from the Settlement
    Agreement.

           71.    The Defendants’ actions were willful, wonton [sic] and intentional.
                                          4

20-02053-dob     Doc 84    Filed 09/16/21    Entered 09/16/21 14:59:07       Page 4 of 14
              72.     Liberty       justifiably   relied   on   the   Defendants’   material
       misrepresentations.

              73.     Liberty has been damaged by the Defendants’ false, material
       misrepresentations in an amount that exceeds $75,000.

       C.      Affidavit of Susan Crittenden

       A key exhibit to Plaintiff’s Complaint is the Affidavit of Susan Crittenden, attached as

Exhibit 3. This Affidavit states:

              I, Susan Crittenden, having been sworn under oath, deposes and states, and
       could competently testify to the following matters that are within my personal
       knowledge if I am called upon to testify at trial:

               1.     I am widowed and my deceased husband is Michael Crittenden and
       I have personal knowledge of the facts related to the captioned lawsuit.

               2.      Michael Crittenden, along with his siblings, Richard Lee Crittenden,
       Cynthia Sue Gabara and Cheryl Lumsden, and other corporate entities
       (“Indemnitors”) executed a General Agreement of Indemnity (“Indemnity
       Agreement”) in exchange for Liberty Mutual Insurance Company (“Liberty”)
       extending surety credit in the form of payment and performance bonds on behalf of
       DeVere Construction Company, Inc. (“DeVere”). I along with Tamyra J.
       Crittenden, Merton S. Gabara, and Gary Lumsden (collectively, the “Non-
       Indemnitor Spouses”), are the spouses of Michael Crittenden, Richard Lee
       Crittenden, Cynthia Sue Gabara and Cheryl Lumsden, respectively, and did not
       enter into the Indemnity Agreement with Liberty.

              3.       I was aware that the Indemnity Agreement requires that the
       Indemnitors reimburse Liberty for any costs it incurs as a consequence of issuing
       bonds on behalf of DeVere. I am aware that Liberty issued numerous bonds at the
       request of the Indemnitors.

              4.    I am also aware that numerous issues arose with DeVere’s
       performance on several construction projects and that Liberty incurred certain
       costs.

              5.     I am aware that that [sic] in February of 2016, Liberty filed a lawsuit
       against the Indemnitors seeking reimbursement of the costs it incurred as a
       consequence of issuing the bonds on behalf of DeVere.

              6.    I am aware that Tower Developers, LLC, originally owed [sic] by
       Richard Lee Crittenden, Michael Crittenden, Cynthia Sue Gabara, and Cheryl
       Lumsden served as a holding company for DeVere’s assets.

              7.     Subsequent to the commencement of Liberty’s lawsuit in 2016, I,
       along with the other Non-Indemnitor Spouses, were approached by Richard Lee
                                            5

 20-02053-dob       Doc 84      Filed 09/16/21       Entered 09/16/21 14:59:07      Page 5 of 14
       Crittenden, Michael Crittenden, Cynthia Sue Gabara and Cheryl Lumsden to
       transfer the ownership of Tower Developers, LLC, to the Non-Indemnitor Spouses.

               8.      Namely, Richard Lee Crittenden, Michael Crittenden, Cynthia Sue
       Gabara and Cheryl Lumsden prepared and presented to myself and the other Non-
       Indemnitor Spouses an Assignment of Membership Interest that would effectuate
       the transfer of ownership in Tower Developers, LLC from Richard Lee Crittenden,
       Michael Crittenden, Cynthia Sue Gabara and Cheryl Lumsden to the Non-
       Indemnitor Spouses’ living trusts.

               9.     I, as trustee, executed said Assignment of Membership Interest
       transferring Michael Crittenden’s membership interest in Tower Developers, LLC,
       to my living trust, the Susan J. Crittenden Living Trust dated 2/26/93.

               10.   The other Non-Indemnitor Spouses, as trustees, also executed
       similar Assignments of Membership Interest.

              11.    The Assignments of Membership Interest transferring the ownership
       of Tower Developers, LLC, are dated February 10, 2005, however, the documents
       were executed in 2016, after Liberty initiated its litigation against the Indemnitors.

              12.     Richard Lee Crittenden, Michael Crittenden, Cynthia Sue Gabara
       and Cheryl Lumsden explained to me that the reason we were transferring
       ownership of Tower Developers, LLC and post-dating the Assignments of
       Membership Interest was to keep Liberty from having access to, the ability to lien
       upon, or seize Tower Developers, LLC’s assets.

              13.     Cheryl Lumsden drafted the documents for the spouses to execute.

              Pursuant to 28 U.S.C. §1746, I swear and certify under the penalty of
       perjury that the foregoing declaration is true and correct to the beset of my
       knowledge, information and belief.

D.     Consent and Assignment Documents

       Liberty Mutual attached various documents as Exhibit 1 that as Liberty Mutual alleged in

paragraph 26 of the Complaint purportedly transfer each Debtor’s respective interest in Tower to

a Non-Debtor Spouse. First, a document labeled “Consent” indicates each Debtor consented to

the conveyance, transfer and assignment made by a subsequent assignment. At the end, the

Consent states:

              IN WITNESS WHEREOF, this Consent is made and given as of February
       10, 2005.



                                                 6

 20-02053-dob       Doc 84     Filed 09/16/21     Entered 09/16/21 14:59:07         Page 6 of 14
Likewise, each assignment stated:

                 IN WITNESS WHEREOF, this Assignment of Membership Interests is
           made and received as of February 10, 2005.


           Ms. Oliver and Ms. Parris signed each document as a witness.

                                         Arguments of the Parties

           Defendants Oliver and Parris assert in their Rule 12(b)(6) Motion to Dismiss for failure to

state a claim the following:


           (1) Plaintiff's Complaint fails to meet the heightened pleading standard under Fed. R. Civ.
P. 9(b);

           (2) Susan Crittenden's Affidavit should be disregarded by the Court; and

           (3) Plaintiff has failed to state a claim for which relief can be granted.

           Liberty Mutual responds that it has met the threshold test for pleading misrepresentation

and that its claim should be allowed to be further developed through discovery, and if it has not, it

requests 30 days to amend its Complaint. It further argues that Susan Crittenden's affidavit is

attached as an exhibit to its Complaint and the Court has no reason to disregard such, as it merely

"creates a factual dispute" with Defendants' version of the facts, which is perfectly legitimate at

this stage of the case. Finally, Plaintiff asserts it has stated a claim upon which relief can be granted

because it has alleged that Defendants Oliver and Parris witnessed Assignments in 2016, which

were dated in 2005, and that such was done "for the sole purpose of inducing Liberty into foregoing

any recovery or liquidation of Tower."

                                                    Law

Standard for Motion to Dismiss

           Federal Rule of Civil Procedure 12(b)(6), applicable in this adversary proceeding through

Federal Rule of Bankruptcy Procedure 7012, states:



                                                      7

 20-02053-dob           Doc 84     Filed 09/16/21      Entered 09/16/21 14:59:07        Page 7 of 14
        Every defense to a claim for relief in any pleading must be asserted in the
        responsive pleading if one is required. But a party may assert the following
        defenses by motion:

                (6)     failure to state a claim upon which relief can be granted;

        A motion asserting any of these defenses must be made before pleading if a
        responsive pleading is allowed.

        Under Federal Rule of Civil Procedure 12(b)(6), made applicable in this adversary

proceeding by Federal Rule of Bankruptcy Procedure 7012(b), a party may assert by motion the

“failure to state a claim upon which relief can be granted.” The United States Supreme Court has

held that in order to survive a Rule 12(b)(6) motion to dismiss, the complaint must allege “enough

facts to state a claim that is plausible on its face.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570

(2007). In so doing, the Supreme Court renounced the previously “‘accepted rule that a complaint

should not be dismissed for failure to state a claim unless it appears beyond doubt that the plaintiff

can prove no set of facts in support of his claim which would entitle him to relief.’” Id. at 561-62

(quoting Conley v. Gibson, 355 U.S. 41, 45-46 (1957)). As explained by the Supreme Court in

Twombly, while “Federal Rule of Civil Procedure 8(a)(2) requires only a short and plain statement

of the claim showing that the pleader is entitled to relief, in order to give the defendant fair notice

of what the claim is and the grounds upon which it rests,” this “requires more than labels and

conclusions, and a formulaic recitation of the elements of a cause of action will not do[.] . . . Factual

allegations must be enough to raise a right to relief above the speculative level,” assuming that all

of the complaint’s allegations are true. Id. at 555 (internal quotations and citations omitted).

        In Ashcroft v. Iqbal, 556 U.S. 662, 684 (2009), the Supreme Court confirmed that the

Twombly standard applies in all federal civil actions and not just in antitrust disputes as was the

case in Twombly. The Supreme Court also emphasized that the assumption that all of the

allegations are true does not apply to legal conclusions: “[t]hreadbare recitals of the elements of a

cause of action, supported by mere conclusory statements, do not suffice.” Id. at 678 (citing

Twombly, 550 U.S. at 555). Moreover, the Supreme Court noted that “where the well-pleaded
                                           8

 20-02053-dob         Doc 84     Filed 09/16/21      Entered 09/16/21 14:59:07         Page 8 of 14
facts do not permit the court to infer more than the mere possibility of misconduct, the complaint

has alleged—but it has not ‘show[n]’—‘that the pleader is entitled to relief.’” Id. at 679 (quoting

Fed. R. Civ. P. 8(a)(2)). In order to determine whether a complaint states a plausible claim for

relief, the Court must conduct a “context specific task that requires the reviewing court to draw on

its judicial experience and common sense.” Id.

        In summary, while the plausibility standard first set forth by Twombly does not require

“‘detailed factual allegations’” or a showing of probability, id. at 678 (quoting Twombly, 550 U.S.

at 555), “‘the complaint must contain either direct or inferential allegations respecting all material

elements to sustain a recovery under some viable legal theory,’” Digeronimo Aggregates, LLC v.

Zemla, 763 F.3d 506, 509 (6th Cir. 2014) (quoting Handy-Clay v. City of Memphis, 695 F.3d 531,

538 (6th Cir. 2012)). When deciding a Rule 12(b)(6) motion to dismiss, the Court “must ‘construe

the complaint in the light most favorable to the plaintiff, accept its allegations as true, and draw all

reasonable inferences in favor of the plaintiff.’” Wesley v. Campbell, 779 F.3d 421, 428 (6th Cir.

2015) (quoting Directv, Inc. v. Treesh, 487 F.3d 471, 476 (6th Cir. 2007)). The defendant has the

burden of showing that the plaintiff failed to state a plausible claim for relief. Id.


Pleading Standard Under Rule 9(b)

        Where [ ] fraud is alleged, the concept of notice pleading is refined by a requirement
        of specificity. Fed. R. Civ. P. 9(b) (Bankr. R. 7009) provides: "In all averments of
        fraud or mistake, the circumstances constituting fraud or mistake shall be stated
        with particularity. Malice, intent, knowledge, and other condition of mind of a
        person may be averred generally." "To satisfy FRCP 9(b), a plaintiff must at a
        minimum allege the time, place and contents of the misrepresentation(s) upon
        which he relied. " The plaintiff must state with particularity the specific
        circumstances giving rise to the complaint.

Huntington National Bank v. Schwartzman (In re Schwartzman), 63 B.R. 348, 355 (Bankr. S.D.

Ohio 1986) (quoting Bender v. Southland Corp., 749 F.2d 1205, 1216 (6th Cir.1984) and citing

Dayco Corp. v. Goodyear Tire & Rubber Co., 523 F.2d 389, 394 (6th Cir.1975)).




                                                   9

 20-02053-dob        Doc 84     Filed 09/16/21      Entered 09/16/21 14:59:07            Page 9 of 14
       The court in Schwartzman distinguished situations where the plaintiff was a trustee and a

stranger to a potentially fraudulent transaction, and where the plaintiff was on the other side of a

transaction.


       Where the complaint involves an exception to or a denial of a discharge based on
       the fraudulent conduct of the debtor, the courts have liberally applied and
       interpreted pleading rules, particularly in situations where a trustee, a third party, is
       pleading fraud on secondhand information.

       In reconciling the competing standards of notice pleading permitted under Rule 8
       and the specificity required under Rule 9 for pleading special matters, . . . even in
       deciding cases involving a third party trustee plaintiff, [bankruptcy courts] still have
       insisted on more than broad assertions, mere conclusions, and repetition of statute.
       They have insisted that the complaint state with particularity the underlying facts
       and the wrong alleged so that the broad policy of the federal rules to fairly apprise
       parties of the complaint against them in sufficient detail to allow them to adequately
       answer and prepare their defense is ensured.

       In cases where the plaintiff is not a third party trustee, but an actual participant in
       the transaction and theoretically has direct knowledge of the factual underpinnings
       of any claimed fraud, bankruptcy courts have consistently required compliance
       with these standards. It is necessary to set forth the basic outline of fraud and to
       indicate who made the misrepresentations and the time and place the
       misrepresentations were made. Bankruptcy courts have demanded that the factual
       basis supporting the allegation of fraud be stated with particularity, by identifying
       those representations alleged to be false.

Id. (internal quotation marks and citations omitted).


The Schwartzman court also discussed the need for a heightened level of pleading when the

complaint is based on oral misrepresentations.


       This specificity is particularly critical when the fraud or misrepresentation is not
       demonstrated by tangible evidence such as statements signed by the parties or other
       documents related to the transaction in question. In those situations, the allegations
       of such a complaint are subject to particular scrutiny to insure that sufficient detail
       is set forth so that the facts pled may be admitted or denied and all good faith
       defenses may be set forth in an answer.

       It must be noted, however, that a balancing factor in completing an analysis of the
       specificity requirements of Rule 9(b) is the recognition that the essence of fraud
       and misrepresentation is the absence of truthfulness and the full disclosure required
       in the particular circumstances. For that reason, Rule 9(b) does not require the
       pleading of detailed evidentiary matter. It remains for the party seeking an
                                                10

 20-02053-dob      Doc 84      Filed 09/16/21      Entered 09/16/21 14:59:07          Page 10 of 14
        exception from discharge in bankruptcy under § 523(a)(2) [who] has the burden of
        proof on the issue by clear and convincing evidence, to prove the case at trial, not
        at the pleading stage.

Id. at 355-56 (internal quotation marks and citations omitted).

                                               Analysis

        The Court first focuses on the role of Ms. Oliver and Ms. Parris as alleged by Liberty

Mutual. In context of the Complaint, which contains two counts – Fraudulent Inducement and

Conspiracy to Commit Fraud – the most specific and operative allegation is paragraph 58, where

Liberty Mutual asserts that these Defendants made false representations by executing the Consents

and Assignments as witnesses, and further extending that inference that each represented the Non-

Spouse Defendants owned Tower since February 10, 2005 and that the transfer occurred on that

date.

        On its face, Plaintiff’s allegations are contrary to Michigan law. As argued by Ms. Oliver

and Ms. Parris, Michigan law does not require a party who acts as a witness to witness the physical

signing of the signature. Dougherty v. Crandall, 168 Mich. 281 (1912). Instead, the role of the

witness is to authenticate or attest to the validity of the signature. Id. at 287-89. In Dougherty,

neither witness testified that he saw the signature of Mr. Dougherty on the will in question or any

other writing on the will. Both witnesses did testify that their respective signature was genuine

and that the will was in the handwriting of Mr. Dougherty. Id. 284. The Dougherty court accepted

this testimony as sufficient and consistent with the limited scope and purpose of the role of a

witness to a document. Here, there is no claim that a person did not sign either document, so there

is no action that can be made as to Ms. Oliver of Ms. Parris as a witness.

        The role of a witness cannot be to attest to or opine of the legal effect of any document

because the day-to-day act of witnessing documents could not include such a task. For example,

does a witness to a deed attest to the accuracy of the legal description of the parcel transferred or

the marital status of the granter? Does a witness to a will or trust attest to the legal effect of either

                                                   11

 20-02053-dob       Doc 84      Filed 09/16/21      Entered 09/16/21 14:59:07          Page 11 of 14
document? And does the witness to a contract represent that the contract is enforceable or that the

goods sold are as warranted? The answer in each situation is that no such legal effect is imposed

on someone who only acts as a witness to the signature of another.

       Also, a close examination of each document reveals that neither Ms. Oliver nor Ms. Parris

attested that the document was signed on a particular day, much less February 10, 2005. Instead,

each document only states consent or an assignment was made and given or received on February

10, 2005. Neither document states that either Ms. Oliver or Ms. Parris witnessed the signature on

a particular date. This vague statement, which frankly cuts both for the benefit of Plaintiff as to

the other Defendants and for Defendants Oliver and Parris here, contrasts with the classic signature

block of a notary public, who takes on additional responsibility.

       The Affidavit of Susan Crittenden is silent as to Ms. Oliver and Ms. Parris and is of no help

to Plaintiff as to this count of its Complaint. In fact, paragraph 48 of the Complaint indicates that

Ms. Crittenden was consulted with additional materials after her Affidavit was signed and it was

only then that she informed Liberty Mutual that each used her married name, not her maiden name

in effect in 2005. Her Affidavit does not tie Ms. Oliver and Ms. Parris to any claim because they

witnessed these papers. Accordingly, the motion to dismiss should be granted as to the Fraudulent

Inducement count.

       The same is not true for Plaintiff’s second count of Conspiracy to Commit Fraud. It is

unexplained why each Defendant signed her married name anywhere from 5 months to 3 ½ years

before they were married. Instead, a logical inference is that each signed as a witness after June

26, 2008, perhaps as soon as the day after Ms. Oliver was married, or as late as 2016, as stated by

Ms. Crittenden in her Affidavit and Liberty Mutual in its pleadings.

       Plaintiff has made blanket allegations bundling all of the Defendants together, which for

the present barely meets the time and specific requirements of Rule 9. Here, the Court can see

more than a mere possibility of misconduct in that it is possible the Debtors did inform Ms. Oliver

                                                 12

 20-02053-dob       Doc 84     Filed 09/16/21     Entered 09/16/21 14:59:07        Page 12 of 14
and Ms. Parris of the scheme as stated by Ms. Crittenden in her Affidavit. On the other hand, it is

just as possible that Debtors merely asked Ms. Oliver and Ms. Parris to witness their signatures

sometime after June 2008 and each did so without any compunction.

        The initial stages of this case require the Court to conclude that either scenario could be

possible. Both scenarios, or many in between, are possible, and discovery will flesh out Plaintiff’s

case or destroy it. At this point, a savvy or experienced judge, applying common sense, cannot

rule out Plaintiff’s allegations summarily. Instead, the Court will need to draw on its experience

and common sense in assessing the veracity of the testimony of Ms. Oliver and Ms. Parris during

the relevant disputed time periods.

        As to Defendant’s argument that a heightened level of pleading is necessary under Rule

9(b), Plaintiff has, for the time being, sufficiently given Defendants notice of the time of the

conspiracy and the nature of the conspiracy, which includes the alleged plans to convince Plaintiff

that Tower was not owned by the Debtors. After completion of discovery, Plaintiff should be able

to pinpoint the specifics of the conspiracy. For now, however, Defendants are given sufficient

notice to defend themselves.

        Finally, the affidavit of Ms. Crittenden, while questioned by Defendants and urged by them

to be disregarded, cannot be ignored by the Court. Issues of credibility or motive, all well argued

by Defendants, simply cannot be addressed by the Court in a motion to dismiss and may have to

go to trial.

        All parties raise valid points and inferences, all of which cannot be properly analyzed or

addressed at this stage.

                                            Conclusion

        The inferences that can be drawn as to the possibility of a conspiracy among Ms. Oliver

and Ms. Parris and the Debtors, leads the Court to conclude that their Motion to Dismiss on the



                                                13

 20-02053-dob       Doc 84     Filed 09/16/21    Entered 09/16/21 14:59:07         Page 13 of 14
conspiracy count is denied. As to Plaintiff’s fraudulent inducement, the Court sees no basis to find

a claim against Ms. Oliver or Ms. Parris as a witness only, so their Motion to Dismiss is granted.

       The Court will enter an Order consistent with this Opinion.



Not for Publication.

Signed on September 16, 2021




                                                14

 20-02053-dob      Doc 84     Filed 09/16/21     Entered 09/16/21 14:59:07         Page 14 of 14
